Exhibit 10.68

*Portions of this document marked [*] are requested to be treated
confidentially.

EXECUTION COPY

RIFAXIMIN

MANUFACTURING AND SUPPLY AGREEMENT

between

SALIX PHARMACEUTICALS, INC.

and

LUPIN LTD.

Dated as of September 30, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.   DEFINITIONS    1 ARTICLE II.   MANUFACTURING AND SUPPLY    6

2.1

  Purchase and Supply Obligations    6

2.2

  Forecasting, Order and Delivery of Compound    7

2.3

  Materials    8

2.4

  Invoice and Payment    9

2.5

  Price    9

2.6

  Warranty    9

2.7

  Failure or Inability to Supply Compound    10

2.8

  Inventory Warehousing    12

2.9

  Current Capacity and Scale-Up Plans    12

2.10

  Costs and Expenses    12

2.11

  Amendment of Specifications    12

2.12

  Quality Agreement    13

2.13

  Quality Control Analyses and Release    14

2.14

  Maintenance of Facility    14

2.15

  Regulatory Cooperation of Lupin    14

2.16

  Inspection by Salix    15

2.17

  Notification of Regulatory Inspections; Communications    15

2.18

  Adverse Events    15

2.19

  Recalls and Withdrawals    16

2.20

  Compliance with Applicable Laws    16

2.21

  Retention of Manufacturing Records and Samples    16

2.22

  Exclusive Supply Arrangement in Respect of the Territory    17

2.23

  Shortages    17

2.24

  Second Source    17 ARTICLE III.   INTELLECTUAL PROPERTY    17

3.1

  Ownership of Inventions    17

3.2

  Prosecution of Invention Patents    18

3.3

  United States Law    18

3.4

  Corporate Names    19 ARTICLE IV.   REPRESENTATIONS AND WARRANTIES; COVENANTS
   19

4.1

  Representations and Warranties of Each Party    19

4.2

  Disclaimer of Other Warranties    20 ARTICLE V.   CONFIDENTIALITY    20

5.1

  Confidential Information    20

5.2

  Exceptions to Confidentiality    20

5.3

  Disclosure    21

5.4

  Notification    21

5.5

  Remedies    21

 

-i-



--------------------------------------------------------------------------------

5.6

  Use of Names    22

5.7

  Press Releases    22

ARTICLE VI.

  TERM AND TERMINATION    22

6.1

  Term    22

6.2

  Termination    22

6.3

  Effect of Expiration or Termination    23 ARTICLE VII.   INDEMNIFICATION    24

7.1

  Lupin Indemnification    24

7.2

  Salix Indemnification    25

7.3

  Indemnification Procedure    25

7.4

  Insurance    27

7.5

  Limitation on Damages    27 ARTICLE VIII.   MISCELLANEOUS    28

8.1

  Notices    28

8.2

  Force Majeure    29

8.3

  Entire Agreement; Amendment    29

8.4

  Further Assurances    29

8.5

  Successors and Assigns    30

8.6

  Dispute Resolution    30

8.7

  Governing Law; Jurisdiction; Venue; Service    30

8.8

  Audit; Late Payments    31

8.9

  Third Party Beneficiaries    32

8.10

  Export Control    32

8.11

  Assignment    32

8.12

  Waiver    33

8.13

  Severability    33

8.14

  Independent Contractors    33

8.15

  Construction    33

8.16

  Remedies    34

8.17

  Counterparts; Facsimile Execution    34

8.18

  English Language    34 Schedules and Exhibits    Schedule 2.9(a)   Current
Capacity   

 

-ii-



--------------------------------------------------------------------------------

This RIFAXIMIN MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”), dated as
of September 30, 2009 (the “Effective Date”), is made by and between Salix
Pharmaceuticals, Inc., a California corporation (“Salix”), and Lupin Ltd., a
corporation organized under the laws of India (“Lupin”). Salix and Lupin are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, subject to the terms and conditions set forth in this Agreement, Salix
wishes to have Lupin manufacture and supply the Compound (as defined below) for
Salix, and Lupin wishes to manufacture and supply the Compound for Salix;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE I. DEFINITIONS

As used herein, the following terms shall have the following meanings:

1.1 “Adverse Event” means (a) any finding from tests in laboratory animals or in
vitro that suggests a significant risk for human subjects including reports of
mutagenicity, teratogenicity or carcinogenicity, (b) any undesirable, untoward
or noxious event or experience associated with the clinical, commercial or other
use, or occurring following application of a Product to humans, whether expected
and whether considered related to or caused by such Product, including such an
event or experience as occurs in the course of the use of such Product in
professional practice, in a clinical trial, whether accidental or intentional,
from abuse, from withdrawal or from a failure of expected therapeutic action of
such Product, and (c) those events or experiences that are required to be
reported to the Regulatory Authorities under corresponding Applicable Law.

1.2 “Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such first Person. “Control” and, with correlative
meanings, the terms “controlled by” and “under common control with”, means to
possess the power to direct the management or policies of a Person, whether
through ownership of voting securities or by contract or otherwise.

1.3 “Agreement” has the meaning set forth in the preamble hereto.

1.4 “Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of the Regulatory
Authorities, that may be in effect from time to time.

1.5 [*]

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

1.6 “Calendar Quarter” means each period of three consecutive months commencing
on January 1, April 1, July 1, and October 1.

1.7 “Calendar Year” means each successive period of twelve (12) consecutive
calendar months commencing on January 1 and ending on December 31, except that
the first Calendar Year of the Term shall commence on the Effective Date and end
on December 31, 2009, and the last Calendar Year of the Term shall commence on
January 1 of the year in which the Term ends and end on the last day of the
Term.

1.8 “Capacity” means the capacity of Lupin’s plant, equipment and process to
conduct the Manufacturing process and, having due regard for Lupin’s own
requirements of Compound and for any commitments that it may have made to supply
Compound to other Persons, to supply Compound to Salix in accordance with the
terms hereof.

1.9 “Certificate of Analysis” has the meaning set forth in the Quality
Agreement.

1.10 “Certificate of Compliance” has the meaning set forth in the Quality
Agreement.

1.11 “CMC Data” means the chemistry, manufacturing and controls data required by
Applicable Law to be included in a New Drug Application (as defined in the FFDCA
and the regulations promulgated thereunder) for a Product or in any other
Marketing Authorization outside the United States.

1.12 “Compound” means the active pharmaceutical entity rifaximin, which is [*],
and all complexes, mixtures and other combinations, prodrugs, metabolites,
enantiomers, polymorphs, salt forms, racemates, and isomers thereof, or any
derivatives of any of the foregoing.

1.13 “Compound Inventions” has the meaning set forth in Section 3.1.

1.14 “Confidential Information” means any and all information or material that,
at any time before or after the Effective Date, has been or is provided or
communicated to the Receiving Party by or on behalf of the Disclosing Party
(including by a third party) pursuant to this Agreement or in connection with
the transactions contemplated hereby or any discussions or negotiations with
respect thereto; any data, ideas, concepts or techniques contained therein; and
any modifications thereof or derivations therefrom. Confidential Information may
be disclosed either orally, visually, electronically, in writing, by delivery of
materials containing Confidential Information or in any other form now known or
hereafter invented.

1.15 “Corporate Names” means such Trademarks and corporate names and logos
Controlled (as defined in the License Agreement) by Lupin as Lupin may designate
in writing from time to time, together with any variations and derivatives
thereof.

1.16 “Courts” has the meaning set forth in Section 8.7(b).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

2



--------------------------------------------------------------------------------

1.17 “Covered Quarter” has the meaning set forth in Section 2.1(b).

1.18 “Current Capacity” has the meaning set forth in Section 2.9(a).

1.19 “Disclosing Party” means the Party disclosing Confidential Information.

1.20 “Dispute” has the meaning set forth in Section 8.6.

1.21 “Drug Master File” means any drug master file filed with the FDA with
respect to the Compound.

1.22 “Effective Date” has the meaning set forth in the preamble hereto.

1.23 “Excluded Lists” means the Department of Health and Human Service’s List of
Excluded Individuals/Entities and the General Services Administration’s Lists of
Parties Excluded from Federal Procurement and Non-Procurement Programs.

1.24 “Exploit” means to make, have made, import, use, sell, offer for sale or
otherwise dispose of a compound, product or process, including all discovery,
research, development, commercialization, registration, modification,
enhancement, improvement, Manufacture, storage, formulation, optimization,
exportation, transportation, distribution, promotion and marketing of such
compound, product or process.

1.25 “Facility” means the Manufacturing facility of Lupin located at [*].

1.26 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

1.27 “FFDCA” has the meaning set forth in Section 2.6.

1.28 “Firm Forecast” has the meaning set forth in Section 2.2(b).

1.29 “Forecast” has the meaning set forth in Section 2.2(b).

1.30 “GMP” means the current good manufacturing practices applicable from time
to time to the Manufacturing of Compound pursuant to Applicable Law.

1.31 “Indemnification Claim Notice” has the meaning set forth in Section 7.3(a).

1.32 “Indemnified Party” has the meaning set forth in Section 7.3(a).

1.33 “Indemnifying Party” has the meaning set forth in Section 7.3(a).

1.34 “Informational Forecast” has the meaning set forth in Section 2.2(a).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

1.35 “Invention” means any discovery, improvement, process, formula, data,
invention, know-how, trade secret, procedure, device, or other intellectual
property, whether or not patentable, including any enhancement in the
manufacture, formulation, ingredients, preparation, presentation, means of
delivery, dosage or packaging of a compound or product or any discovery or
development of a new indication for a compound or product.

1.36 “Joint Invention” means any Invention that is conceived, discovered,
developed or otherwise made jointly by or on behalf of the Parties as a result
of or in connection with this Agreement.

1.37 “Joint Invention Patent” has the meaning set forth in Section 3.2.

1.38 “Launch Date” means the first date on which Salix anticipates requiring
commercial supply of Compound hereunder.

1.39 “License Agreement” means that certain Development, Commercialization and
License Agreement between the Parties of even date herewith.

1.40 “Losses” has the meaning set forth in Section 7.1.

1.41 “Lupin” has the meaning set forth in the preamble hereto.

1.42 “Lupin Indemnified Parties” has the meaning set forth in Section 7.2.

1.43 “Manufacture” and “Manufacturing” means the manufacturing, processing,
formulating, packaging, labeling, holding and quality control testing of a
pharmaceutical product or compound.

1.44 “Marketing Authorization” means an approved New Drug Application as defined
in the FFDCA and the regulations promulgated thereunder, or any corresponding
foreign application, registration or certification, necessary or reasonably
useful to market any Product in a country or regulatory jurisdiction in the
Territory other than the United States, including applicable pricing and
reimbursement approvals.

1.45 “Material(s)” means all ingredients, raw materials, packaging and labeling
components, and all other supplies of any kind, required or used in connection
with the Manufacturing of the Compound.

1.46 “Other Product Entry” means the commercial sale or distribution by any
Person other than Salix or an Affiliate thereof of an unauthorized generic
version of any Product in the Territory (which generic version is not subject to
any restraining order or other injunction which would prevent it from being sold
or distributed in the Territory).

1.47 “Party” and “Parties” has the meaning set forth in the preamble hereto.

1.48 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or

 

4



--------------------------------------------------------------------------------

organization, including a government or political subdivision, department or
agency of a government.

1.49 “Policies” has the meaning set forth in Section 7.4(a).

1.50 “Products” means (a) Salix’s XIFAXAN® product as currently marketed by
Salix in the Territory, (b) any new immediate release dosage forms thereof that
may receive Regulatory Approval in respect of the Territory during the Term and
(c) any generic product in respect of any of the foregoing that may be
authorized by Salix during the Term.

1.51 “Purchase Order” means a written purchase order that sets forth, with
respect to the period covered thereby, (a) the quantities of Compound to be
delivered by Lupin to Salix and (b) the required delivery dates therefor.

1.52 “Purchase Price” has the meaning set forth in Section 2.5(a).

1.53 “Quality Agreement” means the quality assurance agreement to be agreed
between the Parties relating to the Manufacture of the Compound in accordance
with Section 2.12, as such agreement shall be amended from time to time.

1.54 “Receiving Party” means the Party receiving Confidential Information.

1.55 “Recipients” has the meaning set forth in Section 5.1.

1.56 “Regulatory Approval” means, with respect to any particular country or
other jurisdiction, any and all approvals, licenses, registrations or
authorizations of any Regulatory Authority necessary for the Exploitation of a
Product in such country or jurisdiction, including, where applicable,
(a) approval of a Product in such country or jurisdiction, including any
Marketing Authorization and supplements and amendments thereto; (b) pre- and
post-approval marketing authorizations (including any prerequisite Manufacturing
approval or authorization related thereto); (c) labeling approval; and
(d) technical, medical and scientific licenses.

1.57 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of the Compound
or a Product in any country or other jurisdiction.

1.58 “Regulatory Documentation” means (a) submissions to any Regulatory
Authority, including investigational new drug applications, New Drug
Applications (as defined in the FFDCA and the regulations promulgated
thereunder), Drug Master Files, correspondence with regulatory agencies
(registrations and licenses, regulatory drug lists, advertising and promotion
documents), period safety update reports, adverse event files, complaint files
and manufacturing records and, if applicable, any updates or supplements to any
of the foregoing and (b) any minutes or contact logs with respect to any
telephone conferences or in-person meetings conducted with any Regulatory
Authority relating to the subject matter described in clause (a) of this
sentence.

1.59 “Salix” has the meaning set forth in the preamble hereto.

 

5



--------------------------------------------------------------------------------

1.60 “Salix Indemnified Parties” has the meaning set forth in Section 7.1.

1.61 “Salix Information” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, technical
assistance, designs, assembly procedures, specifications, assays, test methods,
analytical methods, and other material or information owned or controlled by
Salix and its Affiliates and necessary or useful in the Manufacture of the
Compound (including information received from a third party).

1.62 “Salix Purchase Commitment” in respect of a given Calendar Quarter means
fifty percent (50%) of Salix’s requirements for Compound in such Calendar
Quarter for the manufacture of Products for sale in the Territory.

1.63 “Scale-Up Plans” has the meaning set forth in Section 2.9(c).

1.64 “Specifications” means the specifications for the Compound to be reasonably
agreed upon between the Parties, as the same may be amended from time to time in
accordance with the terms hereof.

1.65 “Term” has the meaning set forth in Section 6.1.

1.66 “Territory” means the United States.

1.67 “Testing Laboratory” has the meaning set forth in Section 2.7(e).

1.68 “Third Party Claim” has the meaning set forth in Section 7.3(b).

1.69 “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, service mark, trade name, brand name, logo or business symbol, whether or
not registered.

1.70 “United States” means the United States of America, its territories and
possessions (including Puerto Rico).

ARTICLE II. MANUFACTURING AND SUPPLY

2.1 Purchase and Supply Obligations.

(a) Subject to the terms and conditions hereof, Lupin shall Manufacture and
supply to Salix such quantities of Compound as Salix may order in accordance
with the terms hereof from time to time during the Term.

(b) Salix hereby covenants and agrees that, during the Term, it shall purchase
from Lupin the Salix Purchase Commitment. Salix shall provide, within thirty
(30) days of the end of each Calendar Quarter, a certification that it has
purchased its Salix Purchase Commitment for such Calendar Quarter, along with
sufficient backup documentation of such fact. Lupin shall have the right to
audit Salix’s records to confirm that Salix has purchased the Salix Purchase
Commitment, pursuant to Section 8.8. In the

 

6



--------------------------------------------------------------------------------

event that as of the end of any Calendar Quarter during the Term commencing on
or after January 1, 2010 (a “Covered Quarter”), Salix’s purchases of Compound
pursuant to this Agreement during such Calendar Quarter are less than the Salix
Purchase Commitment in such Calendar Quarter, then Salix shall, within thirty
(30) days following the end of such Calendar Quarter, pay to Lupin an amount
equal to the product obtained by multiplying (i) the difference between the
Salix Purchase Commitment and Salix’s purchases of Compound pursuant to this
Agreement during such Calendar Quarter by (ii) the Purchase Price. With respect
to the Calendar Quarter ending December 31, 2009, Salix shall, within thirty
(30) days following the end of such Calendar Quarter, pay to Lupin an amount
equal to (a)(i) Salix’s requirements for Compound in 2009 for the manufacture of
Products for sale in the Territory divided by (ii) eight (8) multiplied by
(b) the Purchase Price; provided, that Salix may, at its election, make such
payment prior to December 31, 2009 based on its reasonable estimate of its
requirements for 2009, so long as within thirty (30) days following the end of
such Calendar Quarter it makes Lupin whole for any difference between such
estimated requirements and Salix’s actual requirements for 2009.

(c) Lupin shall have the right, pursuant to and in accordance with Section 8.8,
to audit Salix’s records to confirm that Salix has made all payments required to
be made by it by the provisions of clause (b).

(d) Notwithstanding anything in this Section 2.1 to the contrary, during the [*]
([*])[*] prior to the Launch Date, Salix may at any time submit Purchase Orders
for Compound solely for the purpose of qualifying then-existing Salix Products
and Lupin shall use its commercially reasonable efforts to fulfill such orders.
Any such Purchase Orders shall be subject to the pricing set forth in
Section 2.5 but shall not be subject to the forecasting requirements set forth
in Section 2.2.

2.2 Forecasting, Order and Delivery of Compound.

(a) At least [*] ([*]) days prior to the first day of each Calendar Year during
the Term, commencing with the Calendar Year in which the Launch Date is
anticipated to occur, Salix shall deliver to Lupin a written good faith forecast
estimating, on a quarterly basis, the quantities of Compound that Salix expects
to purchase from Lupin during such Calendar Year (each, an “Informational
Forecast”); provided that in the event that the Launch Date is anticipated to
occur in Calendar Year 2009, Salix shall deliver to Lupin the Informational
Forecast in respect of Calendar Year 2009 on a date reasonably agreed by the
Parties. Each Informational Forecast shall be non-binding and shall be used by
Lupin for planning purposes only.

(b) Commencing with a month that is at least [*] ([*]) months prior to the month
in which the Launch Date is anticipated to occur, on the fifteenth (15th) day of
each month (or, at Salix’s discretion, at any time from the eighth (8th) day of
such month up to and including the twenty-second (22nd ) day of such month),
Salix shall deliver to Lupin a written good faith forecast estimating the
quantities of Compound that Salix

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

expects to purchase from Lupin for each month during the following [*] ([*])
months (each, a “Forecast”). The first [*] ([*]) months of each Forecast shall
be a “Firm Forecast”. Except as provided in clause (c) below, each Forecast
shall be non-binding and shall be used by Lupin for planning purposes only.

(c) Without duplication of any previously delivered Purchase Order, each Firm
Forecast shall be accompanied by a Purchase Order for Compound to be delivered
to Salix during each of the first [*] ([*]) months, respectively, set forth in
such Firm Forecast. The quantity of Compound specified in any Purchase Order for
delivery in any month (i) shall be in multiples of the full production lots of
Compound, such full production lot sizes to be mutually agreed following
determination of the Specifications, (ii) shall not be more than [*] percent
([*]%) of the quantities specified in the most recent Firm Forecast applicable
to such month, and (iii) shall, unless otherwise agreed by Lupin in writing, be
consistent with Lupin’s Current Capacity (or any increased capacity available to
Lupin as of the Launch Date or as subsequently agreed pursuant to a Scale-Up
Plan).

(d) With respect to each Purchase Order, Salix shall be obligated to purchase,
and Lupin shall be obligated to deliver, by the required delivery date set forth
therein such quantities of Compound as are set forth therein. In the event that
the terms of any Purchase Order are not consistent with or are in addition to
the teens of this Agreement, the terms of this Agreement shall prevail.

(e) Lupin shall deliver the quantities of Compound set forth in each Purchase
Order by the required delivery date set forth in such Purchase Order [*] (as
defined in Incoterms 2000) the port of entry designated by Salix; provided,
however, that (i) Lupin shall only engage such carriage, insurance or other
providers in connection with such delivery as are designated by Salix in the
applicable Purchase Order, (ii) [*] shall bear costs and expenses for
(A) carriage and insurance of the Compound from the Facility and (B) clearance
of Compound through customs in the destination country and (iii) in the event
any claim arises against any such carriage, insurance or other provider, Lupin,
as promptly as possible, shall assign such claim to Salix. All Compound shall be
labeled in accordance with Applicable Law and packed for shipping in accordance
with packing instructions provided by Salix. Title to and risk of loss of
Compound shall pass to Salix at [*].

(f) Each delivery of Compound shall be accompanied by (i) a Certificate of
Analysis, (ii) a Certificate of Compliance, (iii) such other documents as may be
required pursuant to the Quality Agreement, and (iv) documentation necessary for
the sale or export of the Compound.

2.3 Materials.

(a) Lupin shall maintain an inventory of Materials in sufficient quantities, and
shall use commercially reasonable efforts to supply Salix with quantities

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

8



--------------------------------------------------------------------------------

of Compound that are up to [*] percent ([*]%) of the quantities specified in
each Firm Forecast.

(b) Lupin shall be responsible for auditing and qualifying its supplier(s) of
Materials and obtaining supplies of Materials in accordance with the
Specifications. All Materials shall conform to the applicable specifications or
Drug Master File, as further referenced in Regulatory Documentation owned or
filed by or on behalf of Salix in respect of any Product.

2.4 Invoice and Payment. Lupin promptly shall invoice Salix for all quantities
of Compound delivered in accordance herewith. Payment with respect to Compound
delivered shall be due [*] ([*]) days after delivery to Salix of the invoice
with respect thereto (which shall be deemed to be delivered as of the date of
shipment, if delivered prior to shipment, and shall be sent in electronic form
contemporaneously with such delivery); provided that if Salix rejects such
Compound pursuant to Section 2.7, then payment shall be due within [*] ([*])
days after receipt by Salix of notice from the Testing Laboratory that the
invoiced Compound is conforming or, subject to Section 2.7, receipt by Salix of
replacement Compound, as the case may be; provided further that if Salix
disputes any portion of an invoice, it shall pay the undisputed portion and
shall provide Lupin with written notice of the disputed portion and its reasons
therefor, and Salix shall not be obligated to pay such disputed portion. The
Parties shall use good faith efforts to resolve any such disputes promptly. In
the event of any inconsistency between an invoice and this Agreement, the terms
of this Agreement shall control. Payment of invoices shall be made by wire
transfer to an account designated in writing by Lupin in United States Dollars.
If any currency conversion shall be required in connection with any payment
hereunder, such conversion shall be made each calendar quarter using an exchange
rate that is the arithmetic average of the daily exchange rates (obtained as
described below) during such calendar quarter. Each daily exchange rate shall be
obtained from The Wall Street Journal, Eastern United States Edition, or, if not
so available, as otherwise agreed by the Parties.

2.5 Price.

(a) The purchase price (the “Purchase Price”) for all Compound to be delivered
hereunder shall be determined as set forth in this Section 2.5.

(b) Beginning with Salix’s delivery of its first Forecast pursuant to
Section 2.2(b) and continuing thereafter, the Purchase Price shall equal [*]
United States Dollars ($[*]) per kilogram of Compound.

2.6 Warranty. In connection with each delivery of Compound to Salix hereunder,
Lupin hereby represents and warrants to Salix as of the date of the delivery of
such Compound to Salix as follows: (a) such Compound is in conformity with the
Specifications and the Certificate of Analysis therefor provided pursuant to
Section 2.2(f); (b) such Compound has been Manufactured in conformance with GMP,
all other Applicable Law, this Agreement and the Quality Agreement; (c) title to
such Compound will pass to Salix free and clear of any security interest, lien
or other encumbrance; (d) such Compound has been Manufactured in facilities that

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

are in compliance with all Applicable Law at the time of such Manufacture
(including applicable inspection requirements of FDA and other Regulatory
Authorities); (e) the expiration date of such Compound is no earlier than [*]
([*]) months after the date of delivery thereof for Compound as defined in the
specifications set forth in Lupin’s Drug Master File for the Compound as of the
Effective Date or, with respect to Compound for which the Specifications have
been amended, such period of time reasonably agreed to by the Parties after the
date of delivery thereof (or, in either case, such longer period after the date
of delivery thereof as may be supported by ongoing stability studies); (f) such
Compound has not been adulterated or misbranded under the Federal Food, Drug,
and Cosmetic Act, as amended (the “FFDCA”), and similar provisions of other
Applicable Law; (g) such Compound may be introduced into interstate commerce
pursuant to the FFDCA and similar provisions of other Applicable Law; and
(h) neither Lupin nor any of its Affiliates has been debarred or is subject to
debarment pursuant to Section 306 of the FFDCA or listed on either Excluded
List.

2.7 Failure or Inability to Supply Compound.

(a) In the event that Lupin, at any time during the Term, shall have reason to
believe that it will be unable to supply Salix with the full quantity of
Compound forecasted to be ordered or actually ordered by Salix in a timely
manner and in conformity with the warranty set forth in Section 2.6 (whether by
reason of force majeure or otherwise), Lupin shall, as promptly as possible,
notify Salix thereof (and, in any event, shall use commercially reasonable
efforts to provide at least [*] ([*]) days’ advance notice thereof to Salix).
Promptly thereafter, the Parties shall meet to discuss how Salix shall obtain
such full quantity of conforming Compound. Compliance by Lupin with this
Section 2.7(a) shall not relieve Lupin of any other obligation or liability
under this Agreement, including any obligation or liability under
Section 2.7(b), (c), or (d).

(b) If Lupin fails to deliver the full quantity of Compound specified in a
Purchase Order by [*] ([*]) days after the required delivery date specified
therein and in conformity with the warranty set forth in Section 2.6, then Salix
may, at its option, (i) cancel all or any portion of such Purchase Order, in
which event Salix shall have no liability with respect to the portion of such
Purchase Order so cancelled, or (ii) accept late delivery of all or any portion
of the Compound specified in such Purchase Order.

(c) If Lupin fails to deliver the full quantity of Compound specified in a
Purchase Order by [*] ([*]) days after the required delivery date specified
therein and in conformity with the warranty set forth in Section 2.6, then Salix
may, at its option, (i) cancel all or any portion of such Purchase Order, in
which event Salix shall have no liability with respect to the portion of such
Purchase Order so cancelled, or (ii) accept late delivery of all or any portion
of the Compound specified in such Purchase Order, in which event the Purchase
Price otherwise payable by Salix with respect to all Compound accepted by Salix
under such Purchase Order shall be reduced by [*] percent ([*]%).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

10



--------------------------------------------------------------------------------

(d) If Lupin fails to deliver the full quantity of Compound specified in a
Purchase Order by [*] ([*]) days after the required delivery date specified
therein and in conformity with the warranty set forth in Section 2.6, then Salix
may, at its option, (i) accept late delivery of all or any portion of the
Compound specified in such Purchase Order, in which event the Purchase Price
otherwise payable by Salix with respect to all Compound accepted by Salix under
such Purchase Order shall be reduced by [*] percent ([*]%) or (ii) provide
written notice to Lupin of its intention to qualify a third party manufacturer
for the Compound, in which event Lupin shall use its commercially reasonable
efforts promptly to assist Salix to qualify such third party manufacturer
designated by Salix to Manufacture the Compound, and shall promptly grant to
such third party manufacturer, on a royalty-free, non-exclusive basis, such
licenses, and provide to such third party manufacturer, free of charge, such
technical assistance, as such third party manufacturer may require in order to
Manufacture the Compound to the then-current Specifications in accordance with
the then-current Manufacturing process for the Compound, including full
technology transfer of the then-current Manufacturing process for the Compound,
in all cases solely for the purposes of Salix’s production of Products.

(e) In the event that Salix determines, within [*] ([*]) days after delivery
thereof by Lupin (or within [*] ([*]) days after discovery of any nonconformity
that could not reasonably have been detected by a customary inspection on
delivery), that any Compound supplied by Lupin does not conform to the warranty
set forth in Section 2.6, Salix shall give Lupin notice thereof (including a
sample of such Compound, if applicable). Lupin shall undertake appropriate
evaluation of such sample and shall notify Salix whether it has confirmed such
nonconformity within [*] ([*]) days after receipt of such notice from Salix. If
Lupin notifies Salix that it has not confirmed such nonconformity, the Parties
shall submit the dispute to an independent testing laboratory or other
appropriate expert mutually acceptable to the Parties (the “Testing Laboratory”)
for evaluation. Both Parties shall cooperate with the Testing Laboratory’s
reasonable requests for assistance in connection with its evaluation hereunder.
The findings of the Testing Laboratory shall be binding on the Parties, absent
manifest error. The expenses of the Testing Laboratory shall be borne by Lupin
if the testing confirms the nonconformity and otherwise by Salix. If the Testing
Laboratory or Lupin confirms that a lot of Compound does not conform to the
warranty set forth in Section 2.6, Lupin, at Salix’s option, promptly shall
(i) supply Salix with a conforming quantity of Compound at Lupin’s expense or
(ii) reimburse Salix for the Purchase Price paid by Salix with respect to such
nonconforming Compound if already paid. In addition, Lupin promptly shall
reimburse Salix for all costs incurred by Salix with respect to such
nonconforming Compound. Salix shall have the right to offset any such costs
against any payments owed by Salix to Lupin under this Agreement. Lupin
immediately shall notify Salix if at any time it discovers that any Compound
delivered hereunder does not conform to the warranty set forth in Section 2.6.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

11



--------------------------------------------------------------------------------

(f) For purposes of this Section 2.7, delivery of [*] percent ([*]%) or more of
the Compound ordered pursuant to any Purchase Order shall constitute “full
delivery.”

2.8 Inventory Warehousing. Following delivery by Lupin, Salix agrees to maintain
the Compound at a facility that is temperature and humidity controlled. Salix
agrees to inspect the facility where the Compound is held or stored, and keep
records of such inspection in accordance with Salix’s standard operating
procedures, which records may be requested by Lupin for cause.

2.9 Current Capacity and Scale-Up Plans.

(a) Lupin represents and warrants to Salix that Lupin’s Capacity as of the
Effective Date (based on the specifications for the Compound set forth in
Lupin’s Drug Master File as of the Effective Date) is as set forth on Schedule
2.9(a) (the “Current Capacity”).

(b) Lupin agrees that at all times during the Term it will not, unless otherwise
agreed in writing by Salix, allow its Capacity to be less than the Current
Capacity (or any increased capacity, to the extent Lupin has determined in its
sole discretion to make it available as of the Launch Date, or as subsequently
agreed pursuant to any Scale-Up Plans). Without limiting the foregoing sentence,
Lupin agrees that it will not at any time during the Term enter into any
commitment to sell or otherwise supply Compound (or product containing Compound)
to any third party that would cause its Capacity to be less than the Current
Capacity (or any increased capacity, to the extent Lupin has determined in its
sole discretion to make it available as of the Launch Date, or as subsequently
agreed pursuant to any Scale-Up Plans).

(c) In the event that at any time during the Term Salix contemplates that its
annual requirements of the Compound are likely to exceed the Current Capacity
(or any increased Capacity as of such date), Salix shall promptly notify Lupin
of that fact and the Parties shall thereafter discuss in good faith plans to
increase Lupin’s Capacity in respect of the Compound so as to meet Salix’s
anticipated needs (as mutually agreed upon in writing, the “Scale-Up Plans”).
Lupin agrees to implement any mutually agreed upon Scale-Up Plan as promptly as
possible.

(d) As of [*] ([*])[*] prior to the Launch Date, Lupin shall provide Salix with
a certificate that, to the best of its knowledge, it will have sufficient
Capacity as of the Launch Date to fulfill its supply obligations hereunder.

2.10 Costs and Expenses. Except as otherwise explicitly set forth herein, Lupin
shall be solely responsible for all costs and expenses incurred in connection
with the Manufacture of Compound hereunder, including costs and expenses of
personnel, quality control testing, Manufacturing facilities and equipment, and
Materials.

2.11 Amendment of Specifications.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

(a) Salix may amend, modify or supplement the Specifications, the Manufacturing
process, or the test methods for the Compound as determined by Salix,
unilaterally and in its sole discretion, to be necessary or appropriate in order
to comply with any Regulatory Approval, GMP and all other Applicable Law and
compendia. Salix may not amend, modify or supplement the Specifications, the
Manufacturing process, or the test methods for the Compound for any other
purpose without Lupin’s written consent, not to be unreasonably withheld. Salix
promptly shall provide Lupin with appropriate documentation relating to any such
changes to the Specifications or Manufacturing process to the extent that such
changes affect Lupin’s Manufacturing of the Compound hereunder.

(b) Lupin shall not amend, modify or supplement the Specifications, the
Manufacturing process, or the test methods for the Compound or any Materials or
sources of Materials used in connection with Manufacturing the Compound without
the prior written consent of Salix, not to be unreasonably withheld.

(c) In the event that any amendment to the Specifications, the Manufacturing
process, or the test methods for the Compound adversely affects Lupin’s ability
to maintain its Capacity at the Current Capacity (or any increased capacity
available to Lupin as of the Launch Date or as subsequently agreed pursuant to a
Scale-Up Plan) the Parties shall discuss in good faith a Scale-Up Plan to
address such shortfall in Capacity and Lupin shall implement any mutually agreed
Scale-Up Plan as promptly as possible.

(d) [*] shall reimburse [*] for reasonable expenses that are actually incurred
by [*] in connection with any material amendment of the Specifications or the
Manufacturing process for the Compound required by [*] pursuant to
Section 2.11(a), including reasonable costs of capital equipment and process
upgrades and obsolescence of Materials, goods-in-process, and finished goods not
suitable for other use in the business or operations of [*] or any of its
Affiliates; provided, however, that [*] liability for such reimbursement shall
be limited to levels of inventory that are consistent with the most recent Firm
Forecast; and further provided, that Salix and Lupin shall engage in good faith
discussions regarding the amount of such expenses.

(e) [*] shall be solely responsible for any and all increased costs or expenses
incurred by it or [*] as a result of any amendment of the Specifications or the
Manufacturing process for the Compound (i) requested by [*] and consented to in
writing by [*] or (ii) required by [*] as a result of [*] failure to Manufacture
the Compound in conformity with the warranty set forth in Section 2.6.

2.12 Quality Agreement. Within [*] ([*]) days after the Effective Date, and in
any event, prior to any commercial sale of the Compound, Salix and Lupin shall
prepare and enter into a reasonable and customary quality assurance agreement
that shall set forth the terms and conditions upon which Lupin will conduct its
quality activities in connection with this

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

Agreement (the “Quality Agreement”). Each Party shall duly and punctually
perform all of its obligations under the Quality Agreement.

2.13 Quality Control Analyses and Release. Lupin shall be responsible for all
quality control analyses of the Compound and all Compound shall be released by
Lupin, in each case in accordance with the terms of the Quality Agreement.

2.14 Maintenance of Facility.

(a) Except as otherwise approved in writing by Salix, Lupin shall Manufacture
the Compound exclusively at the Facility.

(b) Lupin shall ensure that any and all licenses, registrations, and Regulatory
Authority approvals required by Applicable Law to be obtained in connection with
the Facility and equipment used in connection with the Manufacture of the
Compound by Lupin so as to permit Lupin to Manufacture Compound and supply it to
Salix as contemplated hereunder have been obtained and are in all respects
current and in full force and effect.

(c) Lupin shall at all times during the Term maintain the Facility and such
equipment in a state of repair and operating efficiency consistent with the
requirements of the Specifications, the Regulatory Approvals, GMP and all other
Applicable Law.

(d) Lupin shall maintain in the Facility adequate and segregated holding
accommodations for the Compound manufactured for Salix hereunder as and to the
extent required by the Specifications, the Regulatory Approvals, GMP and all
other Applicable Law.

(e) Lupin shall only use disposal services or sites that have appropriate
environmental permits and are in compliance with Applicable Law.

2.15 Regulatory Cooperation of Lupin. Lupin shall cooperate with any reasonable
requests for assistance from Salix with respect to obtaining and maintaining any
and all Regulatory Approvals required in connection with the sourcing of
Compound by Salix hereunder and the sale of Products in the Territory, including
by:

(a) [*] making [*] employees, consultants and other staff available upon
reasonable notice during normal business hours to attend meetings with
Regulatory Authorities concerning the Compound and Products;

(b) [*] disclosing and making available to Salix, in whatever form Salix may
reasonably request, all Manufacturing and quality control data, CMC Data and
other information related to the Compound and the Manufacturing process therefor
as is reasonably necessary or desirable to prepare, file, obtain and maintain
any Regulatory

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

Approval required in connection with the sourcing of Compound by Salix hereunder
and the sale of Products in the Territory; and

(c) [*] (i) preparing, in accordance with Applicable Law, a Drug Master File in
respect of the Compound and filing each such Drug Master File with the FDA and
those Regulatory Authorities (other than the FDA) designated by Salix, as
applicable, and (ii) providing to Salix a copy of the open portion of each such
Drug Master File.

2.16 Inspection by Salix. Lupin agrees that Salix and its agents (so long as
such agents have entered into binding confidentiality agreements with Salix
providing for obligations no less strict than Salix’s confidentiality
obligations to Lupin hereunder) shall have the right, as required by Applicable
Law or otherwise [*] each Calendar Year, or otherwise for cause, upon reasonable
prior notice to Lupin and during normal business hours, to inspect the Facility
as well as the Manufacturing of the Compound, including inspection of (a) the
Materials used in the Manufacture of the Compound, (b) the holding facilities
for such Materials, (c) the equipment used in the Manufacture of the Compound,
and (d) all records relating to such Manufacturing and the Facility (to the
extent they relate to the Compound). Following such audit, Salix shall discuss
its observations and conclusions with Lupin and Lupin shall implement such
corrective actions as may be reasonably determined by Salix within [*] ([*])
days after notification thereof by Salix or such longer period as may be agreed
by the Parties.

2.17 Notification of Regulatory Inspections; Communications. Lupin shall notify
Salix by telephone within twenty-four (24) hours, and in writing within two
(2) business days, after learning of any proposed visit to, or inspection of,
the Facility by any Regulatory Authority and immediately by telephone after
learning of any unannounced visit to, or inspection of, the Facility by any
Regulatory Authority, in each case relating to the Compound or any equipment or
Manufacturing process used in connection with the Manufacture of the Compound.
Lupin shall [*] any report and other written communications received from such
Regulatory Authority in connection with such visit or inspection, in each case
relating to the Compound or any equipment or Manufacturing process used in
connection with the Manufacture of the Compound, within [*] ([*]) business days
after receipt thereof and shall consult with Salix concerning the response of
Lupin to each such communication. Lupin shall [*] as soon as reasonably
practicable. The Parties acknowledge and agree that [*] has the sole right to
determine the contents and form of any communication with, or response to, FDA.
Lupin covenants that such communications with, and responses to, FDA shall not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make such communication or response not misleading.

2.18 Adverse Events. Salix shall promptly notify Lupin of any information that
comes to Salix’s attention concerning any Adverse Event, including any serious
or unexpected symptoms (e.g. nausea, chest pain), signs (e.g., tachycardia,
enlarged liver) or the abnormal results of an investigation (e.g., laboratory
findings, electrocardiogram), including any unfavorable side effect, injury,
toxicity or sensitivity reaction, or any unexpected incidence, and the severity
thereof, associated with the clinical uses, studies, investigations, tests and
marketing of the Compound or a Product.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

2.19 Recalls and Withdrawals. Lupin promptly shall reimburse Salix for all costs
incurred by Salix in connection with recalls, market withdrawals, and returns
and destruction of Product containing any nonconforming Compound (as determined
pursuant to Section 2.7(e)) as and to the extent such recalls, market
withdrawals, and returns and destruction of Product result from Lupin’s breach
of its obligations under this Agreement or negligence or willful misconduct.
Salix shall have the right to offset any such costs against any payments owed by
Salix to Lupin under this Agreement.

2.20 Compliance with Applicable Laws. Lupin shall strictly comply, and shall
cause each of its Materials suppliers to strictly comply, with GMP and all other
Applicable Law in carrying out the Manufacturing of the Compound and its other
duties and obligations under this Agreement, including those relating to
environmental matters, public health, wages, hours and conditions of employment,
subcontractor selection, discrimination and occupational health/safety. Without
limiting the foregoing, Lupin covenants that neither Lupin nor any of its
permitted subcontractors shall utilize child, or any form of forced or
involuntary, labor in the Manufacture of the Compound or services under this
Agreement. Upon Salix’s request, Lupin shall certify in writing its compliance
with this Section 2.20 and shall provide all permits, certificates and licenses
that may be required for its performance under this Agreement.

2.21 Retention of Manufacturing Records and Samples.

(a) Lupin shall generate (as and to the extent required by Applicable Law),
retain and maintain, both during the Term and thereafter:

(i) all records necessary to comply with GMP and all other Applicable Law
relating to the Manufacture of the Compound;

(ii) all Manufacturing records, standard operating procedures, equipment log
books, batch manufacturing records, laboratory notebooks and all raw data
relating to the Manufacturing of the Compound;

(iii) samples of each batch and Materials. Samples shall include a quantity of
representative material of each batch and Materials sufficient to perform at
least full duplicate quality control testing, and shall specify the dates of
Manufacture and packaging thereof. Samples so retained shall be selected at
random from either final container material or from bulk and final containers;
provided that they include at least one final container as a final package, or
package-equivalent of such filling of each batch. Such sample shall be stored at
temperatures and under conditions which will maintain the identity and integrity
of the relevant sample; and

(iv) such other records and samples as Salix reasonably may require in order to
ensure compliance by Lupin with the terms of this Agreement and Applicable Law.

(a) Without prejudice to Lupin’s obligations pursuant to Section 2.21(a), Lupin
shall diligently complete the master batch record for the Compound during the
Manufacture of such Compound.

 

16



--------------------------------------------------------------------------------

(b) All materials, samples, records and other items referred to in Sections
2.21(a) and 2.21(b) shall be retained by Lupin for the longer of (i) such period
as may be required by GMP and all other Applicable Law and (ii) [*] ([*]) years.

2.22 Exclusive Supply Arrangement in Respect of the Territory.

(a) To the maximum extent permitted by Applicable Law, except pursuant to [*],
Lupin shall not, and Lupin shall cause its Affiliates not to, distribute,
market, promote, offer for sale, sell or otherwise supply the Compound, directly
or indirectly, whether alone or in combination with other molecules or
compounds, whether as a raw material or as a finished product, and whether at
wholesale or retail, to:

(i) any Person in the Territory other than Salix or its Affiliates for use in
humans; or

(ii) any Person outside the Territory that Lupin or its Affiliates, as
applicable, (A) reasonably suspects is likely to directly or indirectly
distribute, market, promote, offer for sale, sell or otherwise supply the
Compound to any Person in the Territory other than Salix or its Affiliates or
assist another Person to do so or (B) knows has directly or indirectly
distributed, marketed, promoted, offered for sale, sold or otherwise supplied
the Compound to any Person in the Territory other than Salix or its Affiliates
for use in humans, or assisted another Person to do so.

(b) The provisions of Section 2.22(a) shall terminate as of the end of the Term.

2.23 Shortages. In the event that the amount of Compound which Lupin
Manufactures is less than the amount required to meet the requirements of all
Persons permitted to be supplied by Lupin after giving effect to the provisions
of Section 2.22, the total supply Manufactured by Lupin shall be apportioned
first to Salix and its Affiliates, to the extent of their documented
requirements during the relevant Manufacturing period, with any remainder to be
allocated by Lupin among such Persons as are permitted to be supplied by Lupin
after giving effect to the provisions of Section 2.22.

2.24 Second Source. Salix shall have the right to secure a second source of the
Compound, and Lupin shall promptly grant to such third party manufacturer as may
be designated by Salix as a second source of the Compound, on a royalty-free,
non-exclusive basis, such licenses, and provide to such third party
manufacturer, free of charge, such technical assistance, as such third party
manufacturer may require in order to Manufacture the Compound, solely for use by
Salix in its production of the Products, to the then-current Manufacturing
process for the Compound.

ARTICLE III. INTELLECTUAL PROPERTY

3.1 Ownership of Inventions.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

(a) Except as otherwise expressly provided in this Article III, each Party shall
own all right, title and interest in and to any Inventions that are conceived,
discovered, developed or otherwise made exclusively by or on behalf of such
Party or its Affiliates, employees or contractors in performing such Party’s
obligations hereunder or in respect of such Party’s activities in respect
hereof. Salix hereby grants to Lupin a [*], non-exclusive license to use all
such right, title and interest in and to any such Inventions that Salix may
develop for the sole purpose of performing Lupin’s obligations hereunder or
exercising Lupin’s rights hereunder. Lupin hereby grants to Salix an
irrevocable, perpetual, fully paid-up, royalty-free, non-exclusive license in
the Territory, with the right to enforce and to grant sublicenses through
multiple tiers, to use all such right, title and interest in and to any such
Inventions that Lupin may develop relating to the Compound (“Compound
Inventions”).

(b) Salix and Lupin shall jointly own all right, title and interest in and to
any Joint Inventions; provided that (i) Lupin shall, and does hereby, grant to
Salix an irrevocable, perpetual, fully paid-up, royalty-free, non-exclusive
license, with the right to grant sublicenses through multiple tiers, under all
of Lupin’s right, title and interest in and to all Joint Inventions to Exploit
the Compound and Products, solely for use in the Territory, and (ii) Salix
shall, and does hereby, grant to Lupin a worldwide (other than in the
Territory), irrevocable, perpetual, [*], non-exclusive license, with the right
to grant sublicenses through multiple tiers, under all of Salix’s right, title
and interest in and to all Joint Inventions to Exploit the Compound and
Products, solely for use outside the Territory. Each of Salix and Lupin shall,
and shall cause its respective Affiliates to, promptly disclose in writing to
the other Party the discovery, development, making, conception or reduction to
practice of any Joint Invention.

3.2 Prosecution of Invention Patents. Salix shall have the first right, but not
the obligation, to prepare, file, prosecute and maintain any patent applications
and patents covering Joint Inventions and Compound Patents (collectively, the
“Invention Patents,” and each, an “Invention Patent”) and shall be responsible
for related interference, re-issuance, re-examination and opposition
proceedings; provided, however, that if Salix plans to abandon an Invention
Patent, Salix shall notify Lupin in writing at least [*] ([*]) days in advance
of the due date of any payment or other action that is required to prepare,
file, prosecute or maintain such Invention Patent, and Lupin may elect, upon
written notice within such [*] ([*]) day period to Salix, to make such payment
or take such action, at Lupin’s expense, and thereafter to become the sole owner
of such Invention Patent. In such event, Salix shall cooperate, without
additional consideration, to assign and transfer all of its right, title and
interest in and to such Invention Patent to Lupin as the sole owner.

3.3 United States Law. The determination of whether Inventions are conceived,
discovered, developed or otherwise made by a Party for the purpose of allocating
proprietary rights (including patent, copyright or other intellectual property
rights) therein, shall, for purposes of this Agreement, be made in accordance
with applicable law in the United States. In the event that United States law
does not apply to the conception, discovery, development or making of any
Invention hereunder, each Party shall, and does hereby, assign, and shall cause
its

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

Affiliates to so assign, to the other Party, without additional compensation,
such right, title and interest in and to any Inventions, as well as any
intellectual property rights with respect thereto, as necessary to fully effect
ownership as contemplated by Section 3.1.

3.4 Corporate Names. Lupin shall, and does hereby, grant to Salix a
non-exclusive, royalty-free license, with the right to grant sublicenses through
multiple tiers, to use such Corporate Names of Lupin or its Affiliates, solely
as may be required by Applicable Law, in connection with its sale or
documentation of the chain of custody of Products in the Territory.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES; COVENANTS

4.1 Representations and Warranties of Each Party. Each Party hereby represents
and warrants to the other Party as of the Effective Date as follows:

(a) Such Party (i) is duly formed and in good standing under the laws of the
jurisdiction of its formation, (ii) has the power and authority and the legal
right to enter into this Agreement and perform its obligations hereunder, and
(iii) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity.

(b) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.

(c) The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (i) do not and will not conflict with or violate
any requirement of applicable law or any provision of the articles of
incorporation, bylaws, limited partnership agreement or other similar documents
of such Party and (ii) do not and will not conflict with, violate, or breach, or
constitute a default or require any consent under, any contractual obligation or
court or administrative order by which such Party is bound.

(d) Neither such Party nor any of its Affiliates has been debarred or is subject
to debarment pursuant to Section 306 of the FFDCA or listed on either Excluded
List.

(e) Neither such Party nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA, or who is the
subject of a conviction described in such section, or listed on either Excluded
List.

 

19



--------------------------------------------------------------------------------

(f) Each Party will inform the other Party in writing immediately if it or any
Person who is performing services hereunder is debarred or is the subject of a
conviction described in Section 306 of the FFDCA or listed on either Excluded
List, or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of such Party’s knowledge, is threatened,
relating to the debarment or conviction under Section 306 of the FFDCA, or
listing on either Excluded List, of such Party or any Person performing services
hereunder.

4.2 Disclaimer of Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY.

ARTICLE V. CONFIDENTIALITY

5.1 Confidential Information. Subject to the provisions of Sections 5.2 and 5.3,
at all times during the Term and for [*] ([*]) years following the expiration or
termination of this Agreement, the Receiving Party (a) shall keep completely
confidential and shall not publish or otherwise disclose any Confidential
Information furnished to it by the Disclosing Party, except to those of the
Receiving Party’s employees, Affiliates, or consultants who have a need to know
such information to perform such Party’s obligations hereunder (and who shall be
advised of the Receiving Party’s obligations hereunder and who are bound by
confidentiality obligations with respect to such Confidential Information no
less onerous than those set forth in this Agreement) (collectively,
“Recipients”) and (b) shall not use Confidential Information of the Disclosing
Party directly or indirectly for any purpose other than performing its
obligations or exercising its rights hereunder. The Receiving Party shall be
jointly and severally liable for any breach by any of its Recipients of the
restrictions set forth in this Agreement.

5.2 Exceptions to Confidentiality. The Receiving Party’s obligations set forth
in this Agreement shall not extend to any Confidential Information of the
Disclosing Party:

(a) that is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of a Receiving Party or its Recipients;

(b) that is received from a third party without restriction and without breach
of any agreement between such third party and the Disclosing Party;

(c) that the Receiving Party can demonstrate by competent evidence was already
in its possession without any limitation on use or disclosure prior to its
receipt from the Disclosing Party;

(d) that is generally made available to third parties by the Disclosing Party
without restriction on disclosure; or

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20



--------------------------------------------------------------------------------

(e) that the Receiving Party can demonstrate by competent evidence was
independently developed by the Receiving Party.

5.3 Disclosure.

(a) Each Party may disclose Confidential Information to the extent that such
disclosure is:

(i) made in response to a valid order of a court of competent jurisdiction or
other governmental body of a country or any political subdivision thereof of
competent jurisdiction; provided, however, that the Receiving Party shall first
have given notice to the Disclosing Party and given the Disclosing Party a
reasonable opportunity to quash such order or to obtain a protective order
requiring that the Confidential Information or documents that are the subject of
such order be held in confidence by such court or governmental body or, if
disclosed, be used only for the purposes for which the order was issued; and
provided further that if a disclosure order is not quashed or a protective order
is not obtained, the Confidential Information disclosed in response to such
court or governmental order shall be limited to that information that is legally
required to be disclosed in such response to such court or governmental order;

(ii) made pursuant to Section 2.24; or

(iii) otherwise required by law or regulation, in the opinion of legal counsel
to the Receiving Party.

(b) Salix may disclose Confidential Information to the extent that such
disclosure is made to Regulatory Authorities as required in connection with any
filing, application or request for Regulatory Approval; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information.

(c) To the extent, if any, that a Party concludes in good faith that it is
required by applicable laws or regulations to file or register this Agreement or
a notification thereof with any governmental authority, including the U.S.
Securities and Exchange Commission, such Party may do so, and the other Party
shall cooperate in such filing or notification and shall execute all documents
reasonably required in connection therewith. In such situation, the filing Party
shall request confidential treatment of sensitive provisions of the Agreement,
to the extent permitted by Applicable Law and in consultation with the other
Party. The Parties shall promptly inform each other as to the activities or
inquiries of any such governmental authority relating to this Agreement, and
shall cooperate to respond to any request for further information therefrom.

5.4 Notification. The Receiving Party shall notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party’s discovery of any loss or
compromise of the Disclosing Party’s Confidential Information.

5.5 Remedies. Each Party agrees that the unauthorized use or disclosure of any
information by the Receiving Party in violation of this Agreement will cause
severe and irreparable damage to the Disclosing Party. In the event of any
violation of this Article V, the

 

21



--------------------------------------------------------------------------------

Receiving Party agrees that the Disclosing Party shall be authorized and
entitled to obtain from any court of competent jurisdiction injunctive relief,
whether preliminary or permanent, without the necessity of proving irreparable
harm or monetary damages, as well as any other relief permitted by applicable
law. The Receiving Party agrees to waive any requirement that the Disclosing
Party post bond as a condition for obtaining any such relief.

5.6 Use of Names. Neither Party shall mention or otherwise use the name,
insignia, symbol, trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section 5.6 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information.

5.7 Press Releases. Except as expressly provided in Section 5.3, neither Party
shall make a press release or other public announcement regarding this
Agreement, the terms hereof or the transactions contemplated hereby without the
prior written approval of the other Party. Each Party shall provide the other
with the proposed text of any such press release or public announcement for
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed, as early as possible, but in no event less than [*]
([*]) business days in advance of the publication, communication or
dissemination thereof; provided, however, that the receiving Party shall be
deemed to have approved any such press release or public announcement if it
fails to notify the proposing Party in writing of any objections to such press
release or public announcement within [*] ([*]) business days after receipt by
the receiving Party of the text of such public announcement.

ARTICLE VI. TERM AND TERMINATION

6.1 Term. This Agreement shall commence as of the Effective Date and, unless
earlier terminated in accordance with the terms hereof, shall expire on the
tenth (10th) anniversary of the Launch Date, unless extended for additional [*]
([*]) year periods, at Salix’s option, upon written notice given by Salix to
Lupin not less than [*] ([*]) months prior to the expiration of the then-current
term (the “Term”).

6.2 Termination. In addition to any other provision of this Agreement expressly
providing for termination of this Agreement, this Agreement may be terminated as
follows:

(a) Salix may terminate this Agreement immediately upon notice to Lupin in the
event that Regulatory Authorities require or cause the withdrawal of any Product
from the Territory.

(b) Any time after the earlier of (a) an Other Product Entry and (b) the [*]
anniversary of the Effective Date, Salix may terminate this Agreement for any
reason or no reason upon not less than [*] ([*]) days’ prior written notice to
Lupin (which may be provided prior to such [*] anniversary).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

22



--------------------------------------------------------------------------------

(c) This Agreement may be terminated by either Party:

(i) immediately upon written notice if the other Party shall

(A) file in any court or agency pursuant to any statute or regulation of any
state, country or jurisdiction a petition in bankruptcy or insolvency or for
reorganization or for arrangement or for the appointment of a receiver or
trustee of that Party or of its assets,

(B) propose a written agreement of composition or extension of its debts,

(C) be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within [*] ([*]) days after
the filing thereof,

(D) propose or be a party to any dissolution or liquidation,

(E) make makes an assignment for the benefit of its creditors, or

(F) admit in writing its inability generally to pay its debts as they fall due
in the general course;

(ii) immediately upon written notice in the event of any material breach by the
other Party in the performance of any of its obligations herein contained that
(if curable) has not been cured by the defaulting Party within [*] ([*]) days
after receiving written notice thereof from the nonbreaching Party;

(iii) immediately upon written notice in the event that, as a result of an order
of government or any other official authority, the continued operation of this
Agreement in its entirety or in substantial part is prohibited or prevented or
delayed for an unspecified and indeterminate period; or

(iv) as provided in Section 8.2.

6.3 Effect of Expiration or Termination.

(a) The expiration or earlier termination of this Agreement shall be without
prejudice to any rights or obligations of the Parties that may have accrued
prior to such termination, and the provisions of Sections 2.4, 2.6, 2.8, 2.13,
2.18, 2.19, 2.21, Articles III, IV and V, this Article VI, Article VII and
Article VIII, shall survive the expiration or termination of this Agreement.
Except as otherwise expressly provided herein, termination of this Agreement in
accordance with the provisions hereof shall not limit remedies that may
otherwise be available at law or in equity.

(b) Upon expiration or earlier termination of this Agreement, each Party, at the
request of the other, shall return all data, files, records and other materials
in

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

its possession or control containing or comprising the other Party’s
Confidential Information except that the legal department of such Party may
retain one copy for archival purposes.

(c) Upon expiration of this Agreement or any earlier termination of this
Agreement by Salix pursuant to Section 6.2(c), then, at Salix’s option, Lupin
shall, for [*] from such expiration or termination, use its commercially
reasonable efforts promptly to assist Salix to qualify a third party
manufacturer designated by Salix to Manufacture Compound to meet Salix’s
requirements, in which event Lupin shall use its commercially reasonable efforts
promptly to assist Salix to qualify such third party manufacturer to Manufacture
Compound, and shall promptly grant to such third party manufacturer, on a
royalty-free, non-exclusive basis, such licenses, and provide to such third
party manufacturer, free of charge in the event of a termination of this
Agreement by Salix pursuant to Section 6.2(c) and at Lupin’s standard time and
materials cost in the event of an expiration of this Agreement, such technical
assistance, as such third party manufacturer may require in order to Manufacture
the Compound to the then-current Specifications in accordance with the
then-current Manufacturing process for the Compound, in all cases solely for the
purposes of Salix’s production of Products.

(d) Upon any termination of this Agreement by Salix pursuant to Section 6.2(a)
or 6.2(b) or by Lupin pursuant to Section 6.2(c), Salix shall [*] at the time of
such termination. Salix shall in addition [*] in accordance with this Agreement.
Salix shall [*].

(e) Except as and to the extent contemplated by clause (d), upon expiration of
this Agreement or any earlier termination of this Agreement, Lupin immediately
shall cease all Manufacturing of the Compound pursuant to this Agreement.

(f) Following expiration or termination of this Agreement, Lupin shall provide
such reasonable cooperation and support with respect to regulatory matters as
Salix may require in order to dispose of previously purchased Compound.

ARTICLE VII. INDEMNIFICATION

7.1 Lupin Indemnification. Lupin shall indemnify Salix, its Affiliates and its
and their respective directors, officers, employees and agents (the “Salix
Indemnified Parties”), and defend and hold each of them harmless, from and
against any and all claims, lawsuits, losses, damages, liabilities, penalties,
costs and expenses (including reasonable attorneys’ fees and disbursements)
(collectively, “Losses”) incurred by any of them in connection with, arising
from or occurring as a result of (a) the breach by Lupin of any of its
representations or warranties set forth in this Agreement, (b) Lupin’s material
breach of this Agreement; (c) Lupin’s negligence or willful misconduct in the
performance of this Agreement, (d) the storage, release, or disposal of any
hazardous or regulated material or any waste by Lupin, and (e) the enforcement
by Salix of its rights under this Section 7.1, except, in each case, for those
Losses for which Salix has an obligation to indemnify the Lupin Indemnified
Parties pursuant to Section 7.2, as to which

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

24



--------------------------------------------------------------------------------

Losses each Party shall indemnify the other Party to the extent of its
respective liability for such Losses.

7.2 Salix Indemnification. Salix shall indemnify Lupin, its Affiliates and its
and their respective directors, officers, employees and agents (the “Lupin
Indemnified Parties”), and defend and hold each of them harmless, from and
against any and all Losses incurred by any of them in connection with, arising
from or occurring as a result of (a) the breach by Salix of any of its
representations or warranties set forth in this Agreement, (b) Salix’s material
breach of this Agreement, (c) any Third Party Claim made by any Person that the
Manufacture and supply of the Compound in accordance with the terms hereof
infringes, misappropriates or otherwise violates the patent, trademark or other
intellectual property rights of such Person, (d) any Third Party Claim made by
any Person relating to or arising out of death, personal injury, or other
product liability, related to the marketing, sale, distribution or use of the
Compound or Product and caused by the negligence of Salix or its subcontractors
or agents and (e) the enforcement by Lupin of its rights under this Section 7.2,
except, in each case, for those Losses for which Lupin has an obligation to
indemnify the Salix Indemnified Parties pursuant to Section 7.1, as to which
Losses each Party shall indemnify the other Party to the extent of its
respective liability for such Losses.

7.3 Indemnification Procedure.

(a) Notice of Claim. The indemnified party (the “Indemnified Party”) shall give
the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of facts upon which
such Indemnified Party intends to base a request for indemnification under
Section 7.1 or 7.2, but in no event shall the Indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). The Indemnified Party shall furnish promptly to
the Indemnifying Party copies of all papers and official documents received in
respect of any Losses.

(b) Third Party Claims. The obligations of an Indemnifying Party under this
Article VII with respect to Losses arising from claims of any third Person that
are subject to indemnification as provided for in Section 7.1 or 7.2 (a “Third
Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:

(i) Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected

 

25



--------------------------------------------------------------------------------

by the Indemnifying Party, which shall be reasonably acceptable to the
Indemnified Party. In the event the Indemnifying Party assumes the defense of a
Third Party Claim, the Indemnified Party shall immediately deliver to the
Indemnifying Party all original notices and documents (including court papers)
received by any Indemnified Party in connection with the Third Party Claim.
Subject to clause (ii) below, if the Indemnifying Party assumes the defense of a
Third Party Claim, the Indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim. In
the event that it is ultimately determined that the Indemnifying Party is not
obligated to indemnify, defend or hold harmless a Salix Indemnified Party or
Lupin Indemnified Party, as applicable, from and against the Third Party Claim,
the Indemnified Party shall reimburse the Indemnifying Party for any and all
costs and expenses (including reasonable attorneys’ fees and costs of suit) and
any Losses incurred by the Indemnifying Party in its defense of the Third Party
Claim with respect to such Salix Indemnified Party or Lupin Indemnified Party,
as applicable.

(ii) Right to Participate in Defense. Without limiting Section 7.3(b)(i), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (B) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 7.3(b)(i) (in which case the Indemnified Party shall control the
defense), or (C) the interests of the Indemnified Party and the Indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both parties under applicable
law, ethical rules or equitable principles.

(iii) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the Indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
Indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
Indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 7.3(b)(i), the Indemnifying Party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss; provided that it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed). The Indemnifying Party shall not be liable for any settlement or
other disposition of a Loss by an Indemnified Party that is reached without the
written consent of the Indemnifying Party. Regardless of whether the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to, or settle,
compromise or dispose of, any Third Party Claim without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

26



--------------------------------------------------------------------------------

(iv) Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

(v) Expenses. Except as provided above, the reasonable and verifiable costs and
expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a calendar quarter basis in arrears by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

7.4 Insurance.

(a) Each Party shall maintain (i) comprehensive general liability insurance with
a combined single limit for bodily injury and property damage of not less than
[*] United States Dollars ($[*]) and (ii) product liability/completed operations
coverage with a per claim limit of not less than [*] United States Dollars
($[*]) (collectively, the “Policies”). If any Policy is written on a claims-made
basis, the retroactive date, if any, shall not be later than the Effective Date
of this Agreement. In addition, such coverage shall be continued in full force
throughout the Term of this Agreement and for a period of [*] ([*]) years
thereafter and neither Party’s Policies shall be canceled or subject to a
reduction of coverage or any other modification without written notice to the
other Party.

(b) Each Party shall furnish certificates of insurance for its Policies to the
other Party within ten (10) days after the Effective Date.

7.5 Limitation on Damages. EXCEPT WITH RESPECT TO THE [*] OR INTENTIONAL
MISCONDUCT OF A PARTY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
INCLUDING BUSINESS INTERRUPTION OR LOST PROFITS, WHETHER IN CONTRACT, WARRANTY,
NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE; PROVIDED, HOWEVER, THAT THIS
EXCLUSION IS NOT INTENDED TO, NOR SHALL IT, EXCLUDE DAMAGES OWED TO THIRD
PARTIES.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII. MISCELLANEOUS

8.1 Notices. All notices, requests and other communications hereunder must be in
writing, specifically reference this Agreement in a prominent manner, and be
delivered personally or by recognized international courier to the Parties at
the following addresses:

If to Salix to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: AVP, Pharmaceutical Development and Manufacturing

with copies (which shall not constitute notice) to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: General Counsel

and

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: Edward C. Britton, Esq.

If to Lupin to:

Lupin Limited

“B” Wing, Fifth Floor

Bandra Kuria Complex

Mumbai - 400 051, India

Attention: Managing Director

with a copy to:

Lupin Pharmaceuticals, Inc.

Harborplace Tower

111 S. Calvert Street, 21st Floor

Baltimore, MD 21202

Attention: Vinita Gupta

with a copy (which shall not constitute notice) to:

 

28



--------------------------------------------------------------------------------

DLA Piper LLP (US)

The Marbury Building

6225 Smith Avenue

Baltimore, MD 21209

Attention: Howard S. Schwartz, Esq.

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
receipt, and (b) if delivered by courier to the address as provided in this
Section 8.1, be deemed given upon receipt. Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party hereto.

8.2 Force Majeure. Neither Party shall be liable for delay in delivery or
nonperformance in whole or in part (other than a failure to pay any amount due
hereunder), nor shall the other Party have the right to terminate this Agreement
except as otherwise specifically provided in this Section 8.2, where delivery or
performance has been affected by a condition beyond such Party’s reasonable
control, including fires, floods, embargoes, shortages, epidemics, quarantines,
war, acts of war (whether war be declared or not), terrorism, insurrections,
riots, civil commotion, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority;
provided that the Party affected by such a condition shall, within [*] ([*])
days of its occurrence, give notice to the other Party stating the nature of the
condition, its anticipated duration and any action being taken to avoid or
minimize its effect. The suspension of performance shall be of no greater scope
and no longer duration than is reasonably required and the nonperforming Party
shall use commercially reasonable efforts to remedy its inability to perform.
Notwithstanding the foregoing, in the event the suspension of performance
continues for [*] ([*]) days after the date of the occurrence, and such failure
to perform would constitute a material breach of this Agreement in the absence
of such force majeure event, the nonaffected Party may terminate this Agreement
immediately by written notice to the affected Party.

8.3 Entire Agreement; Amendment. This Agreement, together with the Schedules and
Exhibits attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth herein. No amendment, modification, release or
discharge shall be binding upon the Parties unless in writing and duly executed
by authorized representatives of both Parties.

8.4 Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

8.5 Successors and Assigns. The terms and provisions hereof shall inure to the
benefit of, and be binding upon, Salix, Lupin and their respective successors
and permitted assigns.

8.6 Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof (each,
a “Dispute”), shall be referred to a senior executive of each Party; provided
that each such senior executive is not involved in such Dispute. Such senior
executives shall meet for attempted resolution of such Dispute by good faith
negotiations within thirty (30) days after such Dispute is referred to such
senior executives. If the Dispute remains unresolved after such thirty (30)-day
negotiation period, then, at the election of either Party, such Dispute shall be
decided by litigation. Any such litigation shall be pursued in accordance with
Section 8.7; provided that any dispute regarding the validity, scope,
enforceability, inventorship or ownership of intellectual property rights shall
be submitted by either Party to a court of competent jurisdiction in the country
in which such rights apply.

8.7 Governing Law; Jurisdiction; Venue; Service.

(a) This Agreement shall be governed and interpreted in accordance with the law
of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Parties agree to
exclude the application to this Agreement of the United Nations Convention on
Contracts for the International Sale of Goods.

(b) Subject to Section 8.6, each Party irrevocably and unconditionally consents
to the exclusive jurisdiction of the courts of general jurisdiction of the State
of New York and the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (collectively, the “Courts”) for
any action, suit or proceeding (other than appeals therefrom) concerning any
matter arising out of or relating to this Agreement, and agrees not to commence
any action, suit or proceeding (other than appeals therefrom) related thereto
except in such Courts.

(c) Each Party hereto further hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement in the Courts
and hereby further irrevocably and unconditionally agrees not to raise any
objection at any time to the laying or maintaining of the venue of any such
action, suit or proceeding in any of such Courts, irrevocably waives any claim
that such action, suit or other proceeding has been brought in an inconvenient
forum and further irrevocably waives the right to object, with respect to such
action, suit or other proceeding, that such Court does not have any jurisdiction
over such Party.

(d) Each Party hereto further agrees that, to the maximum extent permitted by
Applicable Law, service of any process, summons, notice or document by United
States registered mail to its address and contact person for notices provided
for in

 

30



--------------------------------------------------------------------------------

Section 8.1 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any of the Courts.

(e) Lupin hereby designates, appoints and empowers Lupin Pharmaceuticals, Inc.,
with an office located at Harborplace Tower, 111 S. Calvert Street, 21st Floor,
Baltimore, MD 21202, U.S.A., as its designee, appointee and agent to receive,
accept and forward for and on its behalf, and it properties, assets and
revenues, service of any and all legal process, summons, notices and documents
which may be served in any action, suit or proceeding arising out of or relating
to this Agreement or any of the transactions or services contemplated hereunder
that is brought in the Courts which may be made on any designee, appointee and
agent in accordance with legal procedures prescribed in such Courts. If for any
reason such designee, appointee and agent hereunder shall not be available to
act as such, then Lupin agrees to designate a new designee, appointee or agent
in the City of New York on the terms and for the purposes of this paragraph (e).
Lupin further hereby consents and agrees to the service of any and all legal
process, summons, notices and documents out of any of the Courts in any such
action, suit or proceeding by serving a copy thereof upon the agent for service
of process referred to in this paragraph (e) (whether or not the appointment of
such agent shall for any reason prove to be ineffective or such agent shall
accept or acknowledge such service) coupled with mailing of copies thereof in
accordance with paragraph (d), above. Lupin agrees that the failure of any such
designee, appointee or agent to give any notice of such service to it shall not
impair or affect in any way the validity of such service or any judgment
rendered in any action or proceeding based thereon.

8.8 Audit; Late Payments.

(a) Each Party shall have the right to have an independent certified public
accounting film of internationally recognized standing, and reasonably
acceptable to the other Party, provided with access by such other Party during
normal business hours, and upon reasonable prior written notice, to examine only
those records of such other Party (and its Affiliates and Sublicensees) as may
be reasonably necessary to determine, with respect to any Calendar Year ending
not more than [*] ([*]) years prior to the auditing Party’s request, the
correctness or completeness of any payment made or statement submitted under
this Agreement. Such examinations may not (i) be conducted more than once in any
[*] ([*]) month period (unless a previous audit during such [*] ([*]) month
period revealed an underpayment with respect to such period or an incorrect
statement submitted by the audited Party in respect of such period or the
audited Party restates or revises such books and records for such period) or
(ii) be repeated for any Calendar Year. Results of such audit shall (i) be
(A) limited to information relating to the Compound and Products, (B) made
available to both Parties in writing, and (C) subject to Article V and (ii) not
reveal any specific information of the audited Party to the auditing Party other
than (A) whether the audited Party is in compliance with its payment obligations
under this Agreement or whether statements submitted by the audited Party under
this Agreement are true and correct, as the case may be, and (B) the amount of
any additional payment owed to the auditing Party or excess payment reimbursable
to the

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

31



--------------------------------------------------------------------------------

audited Party or any correction to statements submitted by the audited Party
under this Agreement, as the case may be. Except as provided below, the cost of
this examination shall be borne by the auditing Party, unless the audit reveals
a variance of more than five percent (5%) from the reported amounts, in which
case the audited Party shall bear the cost of the audit. Unless disputed
pursuant to Section 8.8(b), if such audit concludes that additional payments
were owed or that excess payments were made during such period, the audited
Party shall pay the additional amounts, with interest from the date originally
due as provided in Section 8.8(c), or the auditing Party shall reimburse such
excess payments, with interest from the date of original payment as provided in
Section 8.8(c), within sixty (60) days after the date on which such auditor’s
written report is delivered to the Parties.

(b) In the event of a Dispute of any audit under Section 8.8, Lupin and Salix
shall work in good faith to resolve the disagreement. If the Parties are unable
to reach a mutually acceptable resolution of any such Dispute within thirty
(30) days, the Dispute shall be resolved in accordance with Section 8.6.

(c) If any payment due to a Party under this Agreement is not paid when due,
then the owing Party shall pay interest thereon (before and after any judgment)
at an annual rate (but with interest accruing on a daily basis) equal to the
lesser of (a) the prime rate as reported on the first business day of each month
such payment is overdue in The Wall Street Journal, Eastern Edition, plus [*]
([*]) percentage points, and (b) the maximum rate permitted by Applicable Law.
Interest payable under this Section 8.8(c) shall run from the date upon which
payment of the relevant principal sum became due through the date of payment
thereof in full together with such interest.

8.9 Third Party Beneficiaries. Nothing in this Agreement shall be construed as
giving any Person, other than the Parties hereto and their successors and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

8.10 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

8.11 Assignment. Except as expressly provided herein, neither Party may, without
the prior written consent of the other Party, sell, transfer, assign, delegate,
pledge, subcontract or otherwise dispose of, whether voluntarily, involuntarily,
by operation of law or otherwise, this Agreement or any of its rights or duties
hereunder; provided, however, that (a) Salix may, without such consent, assign
this Agreement and its rights and obligations hereunder to an Affiliate or to
the purchaser or sublicensee of Salix’s rights in and to the Compound or any

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

Product, (b) Lupin may, without such consent, assign this Agreement and its
rights and obligations hereunder to one or more Affiliates, and (c) either Party
may, without such consent, assign this Agreement and its rights and obligations
hereunder to the purchaser of all or substantially all of its assets or to any
successor entity or acquirer in the event of a merger, consolidation or change
in control of such Party. Any attempt to assign, transfer, subcontract or
delegate any portion of this Agreement in violation of this Section shall be
null and void. All validly assigned and delegated rights and obligations of the
Parties hereunder shall be binding upon and inure to the benefit of and be
enforceable by and against the successors and permitted assigns of Salix or
Lupin, as the case may be. In the event either Party assigns or delegates its
rights or obligations to another Person in accordance with the terms hereof, the
assignee or transferee shall assume all obligations of its assignor or
transferor under this Agreement and the assignor or transferor shall cease to be
a party to this Agreement and shall cease to have any rights or obligations
under this Agreement from and after the effective date of such assignment. No
such assignment or delegation shall relieve the assignor or transferor of any of
its obligations hereunder. Notwithstanding the foregoing, Lupin shall have the
right, from time to time and without the necessity of providing notice to or
obtaining the consent of Salix, to delegate, assign, or subcontract to any
Affiliate, certain of Lupin’s rights or responsibilities under this Agreement.
In all cases, Lupin shall remain the contract Party under this Agreement and
shall remain responsible to Salix for the performance of all such obligations
under this Agreement.

8.12 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by either Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

8.13 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein.

8.14 Independent Contractors. The status of the Parties under this Agreement
shall be that of independent contractors. Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, employer, employee, or
joint venture relationship between the Parties. Neither Party shall have the
right to enter into any agreements on behalf of the other Party, nor shall it
represent to any Person that it has any such right or authority.

8.15 Construction. Unless the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “hereof,” “herein,” “hereby”

 

33



--------------------------------------------------------------------------------

and derivative or similar words refer to this entire Agreement; (d) the terms
“Article,” “Section,” “Schedule,” “Exhibit” or “clause” refer to the specified
Article, Section, Schedule, Exhibit or clause of this Agreement; (e) the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”; (f) the term “including” or “includes” means “including
without limitation” or “includes without limitation”; and (g) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless business days are specified. The captions of this
Agreement are for convenience of reference only and in no way define, describe,
extend, or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party.

8.16 Remedies. The rights and remedies provided herein are cumulative and do not
exclude any other right or remedy provided by applicable law or otherwise
available except as expressly set forth herein.

8.17 Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which, taken together, shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement (and each
amendment, modification and waiver in respect of it) by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
original counterpart of each such instrument.

8.18 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

[The remainder of this page has been intentionally left blank.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

SALIX PHARMACEUTICALS, INC.     LUPIN LTD. By:  

/s/ Carolyn J. Logan

    By:  

/s/ Nilesh Gupta

Name:  

Carolyn J. Logan

    Name:  

Nilesh Gupta

Title  

President and CEO

    Title:  

Group President



--------------------------------------------------------------------------------

Schedule 2.9(a)

Current Capacity

Manufacture and supply in accordance with the terms of this Agreement of not
less than [*] of Compound per Calendar Year.

 

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.